DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 8/19/2022 has been entered. The claims 1, 21 and 25 have been amended. The claims 7, 17 and 24 have been cancelled. The claims 1-6, 8-16, 18-23 and 25 are pending in the current application. 

Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive. 
In Remarks, applicant argued in essence that Hao ‘240 is silent as to a first metering device/IED reducing/compressing information of a transient event at an electronic location in the power system and providing such reduced/compressed information of the transient event to an upstream device such as a second metering device/IED at a different electronical location the power system for further processing. 
It has been known in the art that the IED is a digital electronic power and energy meter (please see US-PGPUB No. 20120078555 (not relied upon in current rejection) for this explicit teaching). 
Achanta discloses at FIG. 3 and Paragraph 0030 and Paragraph 0057-0059 that the line mounted devices are not only IEDs, but also metering devices for measuring the zero-crossings of voltages and their associated timestamps using the e-field sensors. Upreti discloses at FIG. 2 and column 6, lines 10-56 that the line mounted devices such as relays 40 not only include IEDs, but also metering devices/units/modules (PMUs). 
Accordingly, Hao ‘240’s line mounted devices not only include IEDs, but also metering devices/units/modules. 
However, Hao ‘240’s line mounted device having a phase sensor, processor for processing the zero-crossing measurement samples, and communication circuitry for communicating the processed zero-crossing measurement samples is not only a local metering device, but also an intelligent electronic device, which is configured according to the same assignee Achanta reference disclosed at Paragraph 0030-0033 and the same assignee Upreti reference. 
Hao ‘240’s line mounted devices equipped with a computer processor, a phase sensor and a communication interface is an intelligent electronic device or an intelligent metering device for measuring and processing the current and voltage zero crossings at the first electronic location in the power delivery system (See Hao ‘240 Paragraph 0032-0044). 
Achanta directly refer the line mounted device to a line mounted IED. 
Achanta teaches at Paragraph 0030 that a plurality of line mounted IEDs may collect time-stamped voltage data at the remote location and transmit the time-stamped voltage data to a central IED 220. The time-stamp may be synchronized to a reference signal. 
Achanta teaches at Paragraph 0033 that the line mounted IEDs 210 may use the pulse per second signal from GPS module as the reference signal. The transceiver of the line mounted IEDs 210 may communicate the time-stamped power sensor output to the central IED 220. For example, each line mounted IED 210 may periodically send its ID and its zero-crossing timestamp to a central IED 220 at the reference location 230. 
Achanta teaches at Paragraph 0041-0043 that the RTAC 224 of the central IED 220 may compare zero crossing time-stamps of voltage signal from the relay 226 with voltage data from the line mounted IEDs 210. Based on this determination, the central IED 220 may send a message indicating which phase is carried by which conductor. The message may be sent to the line mounted IEDs 210. The central IED 220 may track phase shifts on the line mounted IEDs 210. 
According to Achanta at Paragraph 0030 teaching of a plurality of line mounted IEDs,  Hao ‘240 teaches at Paragraph 0090-0096 that the line-mounted device (IED) may calculate a load direction 708 using the times of the zero crossings obtained before fault detection…a frequency may be calculated using signal zero crossings….with the calculated frequency, the sampled current waveform, the line-mounted device may determine use of maximum or minimum peaks 716. This determination may be made by calculating the values of the first maximum and first minimum peak….if the first minimum peak has a larger magnitude than the first maximum peak, then the minimum peaks are used….the peak values of the maximum or minimum peaks are calculated (the peak values correspond to the zero-crossing of the waveform’s derivative)….the line mounted device may calculate valid pairs 722….the primary fault current waveform may be recreated….the line-mounted device (IED) may calculate the fault magnitude 728 and transmit the fault magnitude 730 to an IED or supervisory system. 
Hao ‘240 teaches at Paragraph 0053-0058 that the line-mounted device may be configured to communicate the direction of the load current via radio frequency to an IED, SCADA or the like. Hao teaches at Paragraph 0057 that the line-mounted device may use the voltage and current zero-crossing times to determine a direction of the load. Hao ‘240 teaches at Paragraph 0053 that the line-mounted device may determine time stamp zero crossing of the pre-event current and determine the power system period and frequency…calculate the first maximum peak and minimum peak of the sampled waveform, find the maximum or minimum peaks….communicate and/or display the fault direction and at Paragraph 0055 that the line-mounted device may determine a power system period and frequency using the voltage or current zero crossing times. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, 18-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Donolo et al. US-PGPUB No. 2020/0328591 (hereinafter Donolo based on the provisional application 62/831,436’s filing date) in view of Achanta US-PGPUB No. 2019/0383869 (hereinafter Achanta); 
Upreti US-Patent No. 10,992,133 (hereinafter Upreti); 
Hao et al. US-PGPUB No. 2020/0319240 (hereinafter Hao ‘240); Hao US-PGPUB No. 2021/0109135 (hereinafter Hao ‘135); 
Kasztenny US-PGPUB No. 2017/0146577 (hereinafter Kasztenny); 
Purfuerst et al. US-Patent No. 9,059,651 (hereinafter Purfuerst) and Donolo et al. US-PGPUB No. 2020/0096546 (hereinafter Donolo ‘546); 
Based on the well-known facts gleaned from Amari US-PGPUB No. 2013/0028278 (hereinafter Amari); Parker et al. US-PGPUB No. 2021/0121696 (hereinafter Parker); Tomlinson US-Patent No. 5,121,443 (hereinafter Tomlinson); Zanoni US-Patent No. 4,169,980 (hereinafter Zanoni) and Hatib et al. US-PGPUB No. 2010/0204592 (hereinafter Hatib) 

Re Claim 1: 
Donolo-provisional ‘436 teaches a method of deriving information from a digital data stream in a high-speed data acquisition device, the method comprising: 
processing an incoming data stream in the high-speed data acquisition device to detect a transient event in a power system from the data stream (
Donolo-provisional ‘436 teaches at Paragraph 0015 that Figure 2 illustrates plots of a system after the opening of breaker 1, disconnecting feeder 1 from the load bus (a transient event). It can be seen that the voltages are in phase and nearly the same magnitude when the breaker 1 opens a time 0.00. It is understood that the transient event occurs at time 0.0. 
Donolo-provisional ‘436 teaches at FIG. 3 and Paragraph 0026-0027 a data acquisition device in the form of IED to monitor the system and provide in-phase transfer in the case of a fault or other contingency in one of the feeders….the IED may use the voltage signal of feeder and the voltage signal of the load bus for in-phase transfer closing of Breaker 2 and at Paragraph 0029 that upon determination that bus transfer is needed, the IED starts receiving and tracking voltages from the feeder to transfer to vs and the voltages from the load bus Vm); 
Determining a common point in time according to the detected transient event (
Donolo-provisional ‘436 implicitly teaches the claim limitation of a common time point being any time point including the origin point 0.00 or the time point 0.05 or the time point 0.10 where the transient voltage signal in Figure 2 starts. Donolo-provisional ‘436 teaches at Paragraph 0015 that Figure 2 illustrates plots of a system after the opening of breaker 1, disconnecting feeder 1 from the load bus (a transient event). It can be seen that the voltages are in phase and nearly the same magnitude when the breaker 1 opens a time 0.00.
Donolo-provisional ‘436 teaches at Figure 2 that the common point is the origin of the time axis at time point 0.00 and at Paragraph 0036 the zero crossing times of the derivative may be calculated. Donolo ‘546 teaches at Paragraph 0023 that a frequency may be determined by measuring a time between rising zero crossings, a time between consecutive high peaks, a time between consecutive low peaks, a time between rising zero crossings, a time between falling zero crossings, or the like and at Paragraph 0058 that the processor 102 may determine whether a difference between the waveform and the derivative of the waveform has multiple zero crossings. 
Donolo ‘436 teaches calculating the zero crossing times of the derivative including the first zero crossing time and a second zero crossing time where the first zero crossing time corresponding to a rising zero crossing of the derivative corresponds to a local minimum and the second zero crossing time corresponding to a falling zero crossing of the derivative corresponds to a local maximum. The relative offset in time is the difference between the second zero crossing time and the first zero crossing time. 
Therefore, it is inherent that the zero-crossings of dv/dt indicate local minima or maxima of the voltage v. 
Parker explicitly shows at FIG. 4 and Paragraph 0094 the common point is the origin point of the time axis where the transient event starts and the time point P1T where the local maximum occurs and the time point N1T where the local maximum occurs. 
Parker teaches at FIG. 4 determining a first time for a local maximum and a second time for a local minimum of the waveform and the relative offset in time is the difference in time between the second time and the first time along the time axis. 
Amari teaches at FIGS. 4A-4B determining a first time t2 where the local minimum occurs and determining a second time t3 where the local maximum occurs and the relative offset in time is the time difference between the second time t3 and the first time t2 relative to the common time point t1 or the common time point 0. 
Amari teaches at FIGS. 4A-4B that the common point is the origin point of the time axis or the time point t1 after the origin point along the time axis where the transient event occurs and the time point t2 is where the local minimum of x(n) occurs and t3 is where the local maximum x(n) occurs. 
Tomlinson teaches at FIG. 3B-3C that the common point may be the origin point of the time axis or the time point just before the time point 622 on the time axis where the transient event occurs and along the time axis the first time point 622 and the second time point 624 are determined and the relative offset time is the time difference between the second time point 624 and the first time point 622. Tomlinson teaches at FIGS. 3B-3C that the zero crossing time points of the second derivative waveform and the maximum of the first derivative occurs at the falling zero crossing of the second derivative waveform and the minimum of the first derivative waveform occurs at the rising zero cross of the second derivative waveform. Zanoni teaches at FIG. 5 that the common point is the origin of the time axis where the transient event occurs and the zero crossing time point of the first voltage derivative waveform and first time point along the time axis on the voltage waveform for the maximum of the voltage waveform occurs at the falling zero crossing of the first voltage derivative waveform. It is also implicitly shown that the zero crossing time point of the first voltage derivative waveform and second time point along the time axis for the minimum of the voltage waveform occurs at the rising zero crossing of the first voltage derivate waveform. 
Hatib teaches at Paragraph 0032 and Paragraph 0035 that the beginning of a heart beat cycle contains a small peak and the method for detecting an eeor in an assigned starting point for an individual heart beat cycle…the starting point for the individual heart beat is reassigned as the local minimum point. Hatib teaches at FIG. 2 and FIG. 8 a first time point where the local minimum of the waveform X occurs at the rising zero crossing of the first derivative waveform and at FIG. 8 a second time point where the local maximum of the waveform X occurs at the falling zero crossing of the first derivative waveform X’. The common point may be the time point 1040 along the time axis
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized that the common time point is the time point where the transient waveform starts or the origin of the time axis. One of the ordinary skill in the art would have been motivated to have provided local maximum and local minimum and the relative time difference of the first time point on the time axis where a local peak occurs and a second time point on the time axis where a local peak occurs relative to the common point of the time axis such as the origin point of the time axis or the start time where the transient waveform is plotted ); 
converting/transforming the data stream to its first derivative representation (
Donolo-provisional ‘436 teaches at FIG. 6 to calculate the zero crossing of the dv/dt to calculate zero crossing frequency magnitude by the processor of the IED and at Paragraph 0036 that a derivative dv/dt of the voltage signal is calculated from the voltage signal. Using the voltage and the derivative dv/dt, the zero crossing times of both the signal v and the derivative dv/dt may be calculated. 
Donolo ‘546 teaches at Paragraph 0045 the processor 102 to compare a present value of the voltage waveform with one or more previous values of the derivatives of the voltage waveform to determine when the derivative of the voltage waveform equals the present value of the voltage waveform); 
using zero crossing information from the first derivative representation of the data stream to determine a plurality of local minima and maxima and their relative offset in time to the common point in time, the zero crossing information being indicative of local minima or maxima occurring based on a direction of zero crossings indicated in the zero crossing information (
The rising/falling zero-crossings of the first derivative of a waveform have been known to determine the local minima/maxima of the waveform because Purfuerst has shown at FIGS. 4-5 and column 13, lines 25-35 that the local maximum 43 or minimum 44 of the phase current slope waveform now corresponds the falling/rising zero crossing events of the second temporal derivative of the waveform. 
Donolo ‘546 teaches at Paragraph 0023 that a frequency may be determined by measuring a time between rising zero crossings, a time between consecutive high peaks, a time between consecutive low peaks, a time between rising zero crossings, a time between falling zero crossings, or the like and at Paragraph 0058 that the processor 102 may determine whether a difference between the waveform and the derivative of the waveform has multiple zero crossings. 
Therefore, it is inherent that the zero-crossings of dv/dt indicate local minima or maxima of the voltage v. 
Donolo-provisional ‘436 teaches at Paragraph 0036 that a derivative dv/dt of the voltage signal is calculated from the voltage signal. Using the voltage and the derivative dv/dt, the zero crossing times of both the signal v and the derivative dv/dt may be calculated. The periods of the signal v and the derivative dv/dt may be determined (corresponding to the claimed relative offset in time) and used to calculate the frequency at the time of each zero-crossing, resulting in the calculation of a frequency F four times every power system per cycle). 
As evidenced in the cited prior art references Donlo ‘546 in combination with Purfuerst teaching at FIGS. 4-5, the rising/falling zero-crossings of the first derivative of a waveform have been known to determine the local minima/maxima of the waveform. 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have recognized that the rising/falling zero-crossings of the dv/dt indicate the local minima and maxima of the voltage signal v. One of the ordinary skill in the art would have been motivated to have provided the rising/falling zero-crossing of the derivative of the voltage to have determined the zero-crossing frequency magnitude in order to have determined the transient/fault/contingency event based on a set of criteria so that the IED can issue close command to the breaker in order to disconnect from the faulty feeder with IED being implemented using a processor 102 and ADC 118 according to Donolo ‘546 that is capable of communicating with other central IEDs or SCADA system. 
Donolo-provisional ‘436 and Donolo ‘546 at least suggests the claim limitation: 
processing an incoming data stream in the high-speed data acquisition device of a first metering device to detect a transient event in a power system from the data stream, the first metering device comprising a first intelligent electronic device (IED); 
providing information from, or derived from, the plurality of local minima and maxima and the relative offset associated with the transient event, to an upstream device in the power system for further processing, the information provided to the upstream device being a compressed or reduced amount of information in comparison to the data stream for the detected transient event, wherein the information is provided from the first intelligent electronic device (IED) located at a first electrical location in the power system to the upstream device that comprises a second metering device comprising a second intelligent electronic device (IED) located at a second electrical location in the power system which is upstream of the first electrical location (
Donolo ‘546 teaches at Paragraph 0043 that the relay 40 (IED) may transmit the determined frequency through a communication network to other control circuitry…the frequency may be sent to a supervisory control and data acquisition system for use in additional or different control operations. The frequency may be determined via computations involving signal derivatives….the process 150 is described below as based on recorded voltage data corresponding to a voltage waveform
Donolo-provisional ‘436 teaches at FIG. 4 that upon processing the frequency at the time of each zero-crossing (which indicates the local minima and/or maxima) wherein the frequency indicates the relative offset of the local minima and maxima at the block diagram of FIG.4 and FIG. 6 and FIG. 7, the determined outputs from FIG. 4 and FIG. 6 and FIG. 7 are further provided as inputs for processing at block diagram of FIG. 5 and FIG. 8 to issue the close command. 
 Donolo-provisional ‘436 teaches at Paragraph 0036 that a derivative dv/dt of the voltage signal is calculated from the voltage signal. Using the voltage and the derivative dv/dt, the zero crossing times of both the signal v and the derivative dv/dt may be calculated. The periods of the signal v and the derivative dv/dt may be determined (corresponding to the claimed relative offset in time) and used to calculate the frequency at the time of each zero-crossing, resulting in the calculation of a frequency F four times every power system per cycle. 
Donolo-provisional ‘436 teaches at Paragraph 0034 the system voltage healthy check may include 1) determining whether the feeder frequency is above a predetermined threshold; 2) determining whether the feeder rate of change of frequency is less than a predetermined threshold and 3) determining whether the feeder voltage magnitude is greater than a predetermined threshold. If all three conditions are met, then the system health voltage signal may be provided to the close command AND gate. If any of the conditions are not met, then the close command may be blocked and at Paragraph 0040 that close signal times may be calculated as samples are processed and maintained in a buffer…the anticipated angle difference is calculated using…the frequency…then the close signal may be issued. 
).
Kasztenny teaches at Paragraph 0002 calculating a period/frequency of a waveform as a time shift that determines a zero crossing of a function of a waveform’s derivative. As the zero crossings of the derivative are related to the local minima/maxima of the waveform, Kasztenny teaches calculating a period/frequency/offset between the peaks derived from the plurality of local minima and maxima of the waveform associated with the transient event.
According to Kasztenny’s zero crossings of the derivative, Achanta/Hao ‘240/Hao ‘135 teaches the claim limitation: 
processing an incoming data stream in the high-speed data acquisition device of a first metering device to detect a transient event in a power system from the data stream, the first metering device comprising a first intelligent electronic device (IED); 
providing information from, or derived from, the plurality of local minima and maxima and the relative offset associated with the transient event, to an upstream device in the power system for further processing, the information provided to the upstream device being a compressed or reduced amount of information in comparison to the data stream for the detected transient event, wherein the information is provided from the first intelligent electronic device (IED) located at a first electrical location in the power system to the upstream device that comprises a second metering device comprising a second intelligent electronic device (IED) located at a second electrical location in the power system which is upstream of the first electrical location (
Achanta teaches at Paragraph 0030 that a plurality of line mounted IEDs may collect time-stamped voltage data at the remote location and transmit the time-stamped voltage data to a central IED 220. The time-stamp may be synchronized to a reference signal. 
Achanta teaches at Paragraph 0033 that the line mounted IEDs 210 may use the pulse per second signal from GPS module as the reference signal. The transceiver of the line mounted IEDs 210 may communicate the time-stamped power sensor output to the central IED 220. For example, each line mounted IED 210 may periodically send its ID and its zero-crossing timestamp to a central IED 220 at the reference location 230. 
Achanta teaches at Paragraph 0041-0043 that the RTAC 224 of the central IED 220 may compare zero crossing time-stamps of voltage signal from the relay 226 with voltage data from the line mounted IEDs 210. Based on this determination, the central IED 220 may send a message indicating which phase is carried by which conductor. The message may be sent to the line mounted IEDs 210. The central IED 220 may track phase shifts on the line mounted IEDs 210. 
Hao ‘135 [0033] The wireless current sensor (WCS) 184 may send the electrical measurements as wireless messages to the IED 108 via an antenna 186. The IED 108 may also use a time signal 168 to help the IED 108 assess arrival times of the wireless messages received by the IED 108 from the wireless current sensor (WCS) 184. The wireless messages may take any suitable form and may be transmitted using any suitable protocol. To conserve bandwidth, in some embodiments, the wireless messages may contain a representation of the current magnitude measurement and may be sent at a particular time based on a time of a zero crossing measurement. In one example, the wireless current sensor (WCS) 184 may transmit a wireless message immediately upon a zero crossing, so that the IED 108 may identify the zero crossing based on the arrival time of the wireless message. In another example, the wireless current sensor (WCS) 184 may transmit a wireless message just prior to a zero crossing, so that the arrival time of the wireless message at the IED 108—taking into account latencies of message transmission and receipt—is expected to represent the present zero crossing of the electrical current carried on the distribution line 158.
Hao ‘135 teaches at Paragraph 0028 that a central IED 170 may be in communication with IEDs 104, 106, 108 and 115. IEDs 104, 106, 108 and 115 may be remote from the central IED 170. 
Hao ‘135 teaches at Paragraph 0038 that the IED 108 may also inform other systems on the power distribution system such as the SCADA system and at Paragraph 0033 that the WCS 184 may send the electrical measurements as wireless messages to the IED 108…the wireless messages may contain a representation of the current magnitude measurement and may be sent at a particular time based on a time of a zero crossing so that the IED 108 may identify the zero crossing based on the arrival time of the wireless message…it is expected to represent the present zero crossing of the electrical current carried on the distribution line 158. It is understood that the zero crossing of the electrical current corresponds to the local minimum/maximum of the electrical voltage. 
Achanta discloses at FIG. 3 and Paragraph 0030 and Paragraph 0057-0059 that the line mounted devices are not only IEDs, but also metering devices for measuring the zero-crossings of voltages and their associated timestamps using the e-field sensors. Upreti discloses at FIG. 2 and column 6, lines 10-56 that the line mounted devices such as relays 40 not only include IEDs, but also metering devices/units/modules (PMUs). 
Accordingly, Hao ‘240’s line mounted devices not only include IEDs, but also metering devices/units/modules. 
However, Hao ‘240’s line mounted device having a phase sensor, processor for processing the zero-crossing measurement samples, and communication circuitry for communicating the processed zero-crossing measurement samples is not only a local metering device, but also an intelligent electronic device, which is configured according to the same assignee Achanta reference disclosed at Paragraph 0030-0033 and the same assignee Upreti reference. 
Hao ‘240’s line mounted devices equipped with a computer processor, a phase sensor and a communication interface is an intelligent electronic device or an intelligent metering device for measuring and processing the current and voltage zero crossings at the first electronic location in the power delivery system (See Hao ‘240 Paragraph 0032-0044-0050). 
Hao ‘240 teaches at Paragraph 0037 that the central monitoring system 352 may provide protective operations for the power transmission and distribution system and at Paragraph 0108 that when the devices include wireless communication capabilities, and report the fault direction to a central system, the system may be able to identify the faulted line section by determining the line-mounted devices that indicate the fault direction as toward each other. 
Hao ‘240 teaches at Paragraph 0038 that the IEDs may be remote from the central monitoring system 352 and may communicate directly or over the communication network with the central monitoring system 352 and one or more IEDs and at Paragraph 0050 that the line-mounted devices may monitor current on the conductor, determine current levels, determine fault conditions and communicate such information back to an IED or supervisory system either directly or indirectly through intermediate devices. 
According to Achanta at Paragraph 0030 teaching of a plurality of line mounted IEDs,  Hao ‘240 teaches at Paragraph 0090-0096 that the line-mounted device (IED) may calculate a load direction 708 using the times of the zero crossings obtained before fault detection…a frequency may be calculated using signal zero crossings….with the calculated frequency, the sampled current waveform, the line-mounted device may determine use of maximum or minimum peaks 716. This determination may be made by calculating the values of the first maximum and first minimum peak….if the first minimum peak has a larger magnitude than the first maximum peak, then the minimum peaks are used….the peak values of the maximum or minimum peaks are calculated (the peak values correspond to the zero-crossing of the waveform’s derivative)….the line mounted device may calculate valid pairs 722….the primary fault current waveform may be recreated….the line-mounted device (IED) may calculate the fault magnitude 728 and transmit the fault magnitude 730 to an IED or supervisory system. 
Hao ‘240 teaches at Paragraph 0053-0058 that the line-mounted device may be configured to communicate the direction of the load current via radio frequency to an IED, SCADA or the like. Hao ‘240 teaches at Paragraph 0057 that the line-mounted device may use the voltage and current zero-crossing times to determine a direction of the load. Hao teaches at Paragraph 0053 that the line-mounted device may determine time stamp zero crossing of the pre-event current and determine the power system period and frequency…calculate the first maximum peak and minimum peak of the sampled waveform, find the maximum or minimum peaks….communicate and/or display the fault direction and at Paragraph 0055 that the line-mounted device may determine a power system period and frequency using the voltage or current zero crossing times. 
Additionally, Upreti teaches at column 5, lines 60-65 and column 6, lines 10-56 that the line mounted devices such as the local relay 40A and remote relay 40B are IEDs for monitoring equipment of many types within the power delivery system 20. Upreti discloses at FIG. 2 and column 6, lines 10-56 that the line mounted devices such as relays 40 not only include IEDs, but also metering devices/units/modules (PMUs).
It is thus confirmed that Hao ‘240’s line mounted devices having communication interface and computer system for processing the voltage and current zero crossings are intelligent electronic devices). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have transmitted the measurement information by the line mounted devices/IEDs to the central IED to have provided the information for the control of the power system during a transient event. One of the ordinary skill in the art would have been motivated to have provided the reliable operations of the electric power delivery system by monitoring the calculated and received fault magnitude at local buses of the power delivery system via the intelligent line-powered devices. 
Re Claim 25: 
The claim 25 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the provided information to the upstream device comprises the plurality of local minima and maxima and the relative offset associated with the transient event.  
Hao ‘240 in view of Achanta’s line mounted IEDs and/or Upreti’s line mounted IEDs further teaches the claim limitation that the provided information to the upstream device comprises the plurality of local minima and maxima and the relative offset associated with the transient event (
Achanta teaches at Paragraph 0030 that a plurality of line mounted IEDs may collect time-stamped voltage data at the remote location and transmit the time-stamped voltage data to a central IED 220. The time-stamp may be synchronized to a reference signal. 
Achanta teaches at Paragraph 0033 that the line mounted IEDs 210 may use the pulse per second signal from GPS module as the reference signal. The transceiver of the line mounted IEDs 210 may communicate the time-stamped power sensor output to the central IED 220. For example, each line mounted IED 210 may periodically send its ID and its zero-crossing timestamp to a central IED 220 at the reference location 230. 
Achanta teaches at Paragraph 0041-0043 that the RTAC 224 of the central IED 220 may compare zero crossing time-stamps of voltage signal from the relay 226 with voltage data from the line mounted IEDs 210. Based on this determination, the central IED 220 may send a message indicating which phase is carried by which conductor. The message may be sent to the line mounted IEDs 210. The central IED 220 may track phase shifts on the line mounted IEDs 210. 
Hao ‘135 [0033] The wireless current sensor (WCS) 184 may send the electrical measurements as wireless messages to the IED 108 via an antenna 186. The IED 108 may also use a time signal 168 to help the IED 108 assess arrival times of the wireless messages received by the IED 108 from the wireless current sensor (WCS) 184. The wireless messages may take any suitable form and may be transmitted using any suitable protocol. To conserve bandwidth, in some embodiments, the wireless messages may contain a representation of the current magnitude measurement and may be sent at a particular time based on a time of a zero crossing measurement. In one example, the wireless current sensor (WCS) 184 may transmit a wireless message immediately upon a zero crossing, so that the IED 108 may identify the zero crossing based on the arrival time of the wireless message. In another example, the wireless current sensor (WCS) 184 may transmit a wireless message just prior to a zero crossing, so that the arrival time of the wireless message at the IED 108—taking into account latencies of message transmission and receipt—is expected to represent the present zero crossing of the electrical current carried on the distribution line 158.
Achanta discloses at FIG. 3 and Paragraph 0030 and Paragraph 0057-0059 that the line mounted devices are not only IEDs, but also metering devices for measuring the zero-crossings of voltages and their associated timestamps using the e-field sensors. Upreti discloses at FIG. 2 and column 6, lines 10-56 that the line mounted devices such as relays 40 not only include IEDs, but also metering devices/units/modules (PMUs). 
However, Hao ‘240’s line mounted device having a phase sensor, processor for processing the zero-crossing measurement samples, and communication circuitry for communicating the processed zero-crossing measurement samples is not only a local metering device, but also an intelligent electronic device, which is configured according to the same assignee Achanta reference disclosed at Paragraph 0030-0033 and the same assignee Upreti reference. 
Hao ‘240’s line mounted devices equipped with a computer processor, a phase sensor and a communication interface is an intelligent electronic device or an intelligent metering device for measuring and processing the current and voltage zero crossings at the first electronic location in the power delivery system (See Hao ‘240 Paragraph 0032-0044-0050). 
Hao ‘240 teaches at Paragraph 0037 that the central monitoring system 352 may provide protective operations for the power transmission and distribution system and at Paragraph 0108 that when the devices include wireless communication capabilities, and report the fault direction to a central system, the system may be able to identify the faulted line section by determining the line-mounted devices that indicate the fault direction as toward each other. 
Hao ‘240 teaches at Paragraph 0038 that the IEDs may be remote from the central monitoring system 352 and may communicate directly or over the communication network with the central monitoring system 352 and one or more IEDs and at Paragraph 0050 that the line-mounted devices may monitor current on the conductor, determine current levels, determine fault conditions and communicate such information back to an IED or supervisory system either directly or indirectly through intermediate devices. 
According to Achanta at Paragraph 0030 teaching of a plurality of line mounted IEDs,  Hao ‘240 teaches at Paragraph 0090-0096 that the line-mounted device (IED) may calculate a load direction 708 using the times of the zero crossings obtained before fault detection…a frequency may be calculated using signal zero crossings….with the calculated frequency, the sampled current waveform, the line-mounted device may determine use of maximum or minimum peaks 716. This determination may be made by calculating the values of the first maximum and first minimum peak….if the first minimum peak has a larger magnitude than the first maximum peak, then the minimum peaks are used….the peak values of the maximum or minimum peaks are calculated (the peak values correspond to the zero-crossing of the waveform’s derivative)….the line mounted device may calculate valid pairs 722….the primary fault current waveform may be recreated….the line-mounted device (IED) may calculate the fault magnitude 728 and transmit the fault magnitude 730 to an IED or supervisory system. 
Hao ‘240 teaches at Paragraph 0053-0058 that the line-mounted device may be configured to communicate the direction of the load current via radio frequency to an IED, SCADA or the like. Hao ‘240 teaches at Paragraph 0057 that the line-mounted device may use the voltage and current zero-crossing times to determine a direction of the load. Hao teaches at Paragraph 0053 that the line-mounted device may determine time stamp zero crossing of the pre-event current and determine the power system period and frequency…calculate the first maximum peak and minimum peak of the sampled waveform, find the maximum or minimum peaks….communicate and/or display the fault direction and at Paragraph 0055 that the line-mounted device may determine a power system period and frequency using the voltage or current zero crossing times. 
Additionally, Upreti teaches at column 5, lines 60-65 and column 6, lines 10-56 that the line mounted devices such as the local relay 40A and remote relay 40B are IEDs for monitoring equipment of many types within the power delivery system 20. 
It is thus confirmed that Hao ‘240’s line mounted devices having communication interface and computer system for processing the voltage and current zero crossings are intelligent electronic devices). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have transmitted the measurement information by the line mounted devices/IEDs to the central IED to have provided the information for the control of the power system during a transient event. One of the ordinary skill in the art would have been motivated to have provided the reliable operations of the electric power delivery system by monitoring the calculated and received fault magnitude at local buses of the power delivery system via the intelligent line-powered devices. 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the transient event is a voltage and/or current transient event.
Donolo-provisional ‘436 teaches the claim limitation that the transient event is a voltage and/or current transient event (Donolo-provisional ‘436 teaches at Paragraph 0012 that the second feeder may be selectively connected to the load bus to provide electric power to the motors upon a fault or other contingency on the first feeder and at Paragraph 0033 that one check is to determine whether the load bus voltage is adequate. This check includes: 1) determining whether the load bus voltage magnitude (amplitude) is above a predetermined threshold; 2) determining whether the frequency difference is less than a predetermined threshold; 3) determining whether the rate of change of frequency difference is less than a predetermined threshold. 
Donolo-provisional ‘436 teaches at FIG. 4 that upon processing the frequency at the time of each zero-crossing (which indicates the local minima and/or maxima) wherein the frequency indicates the relative offset of the local minima and maxima at the block diagram of FIG.4 and FIG. 6 and FIG. 7, the determined outputs from FIG. 4 and FIG. 6 and FIG. 7 are further provided as inputs for processing at block diagram of FIG. 5 and FIG. 8 to issue the close command. 
 Donolo-provisional ‘436 teaches at Paragraph 0036 that a derivative dv/dt of the voltage signal is calculated from the voltage signal. Using the voltage and the derivative dv/dt, the zero crossing times of both the signal v and the derivative dv/dt may be calculated. The periods of the signal v and the derivative dv/dt may be determined (corresponding to the claimed relative offset in time) and used to calculate the frequency at the time of each zero-crossing, resulting in the calculation of a frequency F four times every power system per cycle. 
Donolo-provisional ‘436 teaches at Paragraph 0034 the system voltage healthy check may include 1) determining whether the feeder frequency is above a predetermined threshold; 2) determining whether the feeder rate of change of frequency is less than a predetermined threshold and 3) determining whether the feeder voltage magnitude is greater than a predetermined threshold. If all three conditions are met, then the system health voltage signal may be provided to the close command AND gate. If any of the conditions are not met, then the close command may be blocked and at Paragraph 0040 that close signal times may be calculated as samples are processed and maintained in a buffer…the anticipated angle difference is calculated using…the frequency…then the close signal may be issued).
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the information derived from the local minima and maxima and the relative offset includes frequency, amplitude and oscillatory attack/decay information.
Donolo-provisional ‘436 teaches the claim limitation that the information derived from the local minima and maxima and the relative offset includes frequency, amplitude and oscillatory attack/decay information (Donolo-provisional ‘436 teaches at Paragraph 0012 that the second feeder may be selectively connected to the load bus to provide electric power to the motors upon a fault or other contingency on the first feeder and at Paragraph 0033 that one check is to determine whether the load bus voltage is adequate. This check includes: 1) determining whether the load bus voltage magnitude (amplitude) is above a predetermined threshold; 2) determining whether the frequency difference is less than a predetermined threshold; 3) determining whether the rate of change of frequency difference is less than a predetermined threshold. 
Donolo-provisional ‘436 teaches at FIG. 4 that upon processing the frequency at the time of each zero-crossing (which indicates the local minima and/or maxima) wherein the frequency indicates the relative offset of the local minima and maxima at the block diagram of FIG.4 and FIG. 6 and FIG. 7, the determined outputs from FIG. 4 and FIG. 6 and FIG. 7 are further provided as inputs for processing at block diagram of FIG. 5 and FIG. 8 to issue the close command. 
 Donolo-provisional ‘436 teaches at Paragraph 0036 that a derivative dv/dt of the voltage signal is calculated from the voltage signal. Using the voltage and the derivative dv/dt, the zero crossing times of both the signal v and the derivative dv/dt may be calculated. The periods of the signal v and the derivative dv/dt may be determined (corresponding to the claimed relative offset in time) and used to calculate the frequency at the time of each zero-crossing, resulting in the calculation of a frequency F four times every power system per cycle. 
Donolo-provisional ‘436 teaches at Paragraph 0034 the system voltage healthy check may include 1) determining whether the feeder frequency is above a predetermined threshold; 2) determining whether the feeder rate of change of frequency is less than a predetermined threshold and 3) determining whether the feeder voltage magnitude is greater than a predetermined threshold. If all three conditions are met, then the system health voltage signal may be provided to the close command AND gate. If any of the conditions are not met, then the close command may be blocked and at Paragraph 0040 that close signal times may be calculated as samples are processed and maintained in a buffer…the anticipated angle difference is calculated using…the frequency…then the close signal may be issued).
As evidenced in the cited prior art references Donlo ‘546 in combination with Purfuerst teaching at FIGS. 4-5, the rising/falling zero-crossings of the first derivative of a waveform have been known to correspond the local minima/maxima of the waveform. 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have recognized that the rising/falling zero-crossings of the dv/dt indicate the local minima and maxima of the voltage signal v. One of the ordinary skill in the art would have been motivated to have provided the rising/falling zero-crossing of the derivative of the voltage to have determined the zero-crossing frequency magnitude in order to have determined the transient/fault/contingency event based on a set of criteria so that the IED can issue close command to the breaker in order to disconnect from the faulty feeder with IED being implemented using a processor 102 and ADC 118 according to Donolo ‘546 that is capable of communicating with other central IEDs or SCADA system. 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the upstream device is responsive to the information from, or derived from, the local minima and maxima and the relative offset to characterize the transient event.
Donolo-provisional ‘436 teaches the claim limitation that the upstream device is responsive to the information from, or derived from, the local minima and maxima and the relative offset to characterize the transient event (Donolo-provisional ‘436 teaches at Paragraph 0012 that the second feeder may be selectively connected to the load bus to provide electric power to the motors upon a fault or other contingency on the first feeder and at Paragraph 0033 that one check is to determine whether the load bus voltage is adequate. This check includes: 1) determining whether the load bus voltage magnitude (amplitude) is above a predetermined threshold; 2) determining whether the frequency difference is less than a predetermined threshold; 3) determining whether the rate of change of frequency difference is less than a predetermined threshold. 
Donolo-provisional ‘436 teaches at FIG. 4 that upon processing the frequency at the time of each zero-crossing (which indicates the local minima and/or maxima) wherein the frequency indicates the relative offset of the local minima and maxima at the block diagram of FIG.4 and FIG. 6 and FIG. 7, the determined outputs from FIG. 4 and FIG. 6 and FIG. 7 are further provided as inputs for processing at block diagram of FIG. 5 and FIG. 8 to issue the close command. 
 Donolo-provisional ‘436 teaches at Paragraph 0036 that a derivative dv/dt of the voltage signal is calculated from the voltage signal. Using the voltage and the derivative dv/dt, the zero crossing times of both the signal v and the derivative dv/dt may be calculated. The periods of the signal v and the derivative dv/dt may be determined (corresponding to the claimed relative offset in time) and used to calculate the frequency at the time of each zero-crossing, resulting in the calculation of a frequency F four times every power system per cycle. 
Donolo-provisional ‘436 teaches at Paragraph 0034 the system voltage healthy check may include 1) determining whether the feeder frequency is above a predetermined threshold; 2) determining whether the feeder rate of change of frequency is less than a predetermined threshold and 3) determining whether the feeder voltage magnitude is greater than a predetermined threshold. If all three conditions are met, then the system health voltage signal may be provided to the close command AND gate. If any of the conditions are not met, then the close command may be blocked and at Paragraph 0040 that close signal times may be calculated as samples are processed and maintained in a buffer…the anticipated angle difference is calculated using…the frequency…then the close signal may be issued).
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that a magnitude of the transient event is characterized on the upstream device by correlating the local minima and maxima and the relative offset associated with the transient event to the incoming data stream.
Donolo-provisional ‘436 teaches the claim limitation that a magnitude of the transient event is characterized on the upstream device by correlating the local minima and maxima and the relative offset associated with the transient event to the incoming data stream (Donolo-provisional ‘436 teaches at Paragraph 0012 that the second feeder may be selectively connected to the load bus to provide electric power to the motors upon a fault or other contingency on the first feeder and at Paragraph 0033 that one check is to determine whether the load bus voltage is adequate. This check includes: 1) determining whether the load bus voltage magnitude (amplitude) is above a predetermined threshold; 2) determining whether the frequency difference is less than a predetermined threshold; 3) determining whether the rate of change of frequency difference is less than a predetermined threshold. 
Donolo-provisional ‘436 teaches at FIG. 4 that upon processing the frequency at the time of each zero-crossing (which indicates the local minima and/or maxima) wherein the frequency indicates the relative offset of the local minima and maxima at the block diagram of FIG.4 and FIG. 6 and FIG. 7, the determined outputs from FIG. 4 and FIG. 6 and FIG. 7 are further provided as inputs for processing at block diagram of FIG. 5 and FIG. 8 to issue the close command. 
 Donolo-provisional ‘436 teaches at Paragraph 0036 that a derivative dv/dt of the voltage signal is calculated from the voltage signal. Using the voltage and the derivative dv/dt, the zero crossing times of both the signal v and the derivative dv/dt may be calculated. The periods of the signal v and the derivative dv/dt may be determined (corresponding to the claimed relative offset in time) and used to calculate the frequency at the time of each zero-crossing, resulting in the calculation of a frequency F four times every power system per cycle. 
Donolo-provisional ‘436 teaches at Paragraph 0034 the system voltage healthy check may include 1) determining whether the feeder frequency is above a predetermined threshold; 2) determining whether the feeder rate of change of frequency is less than a predetermined threshold and 3) determining whether the feeder voltage magnitude is greater than a predetermined threshold. If all three conditions are met, then the system health voltage signal may be provided to the close command AND gate. If any of the conditions are not met, then the close command may be blocked and at Paragraph 0040 that close signal times may be calculated as samples are processed and maintained in a buffer…the anticipated angle difference is calculated using…the frequency…then the close signal may be issued).
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the upstream device is a computing system or device (e.g., a microprocessor). 
However, Donolo-provisional ‘436 and Donolo ‘546 further teach the claim limitation that the upstream device is a computing system or device (e.g., a microprocessor) (Donolo ‘546 teaches at FIG. 2 that the IED device 40 is implemented using the processor 102. 
Donolo-provisional ‘436 teaches at Paragraph 0020 disclosed herein are systems and methods to determine phase and phase differences between a load bus and a feeder unconnected to a load bus using voltages from the feeder and the load bus….and at Paragraph 0025 that a non-transitory computer-readable medium may store instruction that, when executed by a processor of a computer system, cause the processor to perform certain methods disclosed herein). 

Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the high-speed data acquisition device is coupled to a signal source, and the incoming data stream is received from the signal source.
However, Donolo-provisional ‘436 further teaches the claim limitation that the high-speed data acquisition device is coupled to a signal source, and the incoming data stream is received from the signal source (Donolo-provisional ‘436 shows at FIGS. 3-4 that the IED is coupled to a signal source (the feeder and the load bus) that generates the voltage signal. 
Donolo-provisional ‘436 teaches at FIG. 3 and Paragraph 0026-0027 a data acquisition device in the form of IED to monitor the system and provide in-phase transfer in the case of a fault or other contingency in one of the feeders….the IED may use the voltage signal of feeder and the voltage signal of the load bus for in-phase transfer closing of Breaker 2 and at Paragraph 0029 that upon determination that bus transfer is needed, the IED starts receiving and tracking voltages from the feeder to transfer to vs and the voltages from the load bus Vm).  
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that the signal source is a utility power source.
However, Donolo-provisional ‘436 further teaches the claim limitation that the signal source is a utility power source (Donolo-provisional ‘436 shows at FIGS. 3-4 that the IED is coupled to a signal source (the feeder and the load bus) that generates the voltage signal. 
Donolo-provisional ‘436 teaches at FIG. 3 and Paragraph 0026-0027 a data acquisition device in the form of IED to monitor the system and provide in-phase transfer in the case of a fault or other contingency in one of the feeders….the IED may use the voltage signal of feeder and the voltage signal of the load bus for in-phase transfer closing of Breaker 2 and at Paragraph 0029 that upon determination that bus transfer is needed, the IED starts receiving and tracking voltages from the feeder to transfer to vs and the voltages from the load bus Vm).  
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 1 except additional claim limitation of characterizing the transient event using information from, or derived from, the plurality of local minima and maxima and the relative offset associated with the transient event.
However, Donolo-provisional ‘436 further teaches the claim limitation that characterizing the transient event using information from, or derived from, the plurality of local minima and maxima and the relative offset associated with the transient event (Donolo-provisional ‘436 teaches at FIG. 4 that upon processing the frequency at the time of each zero-crossing (which indicates the local minima and/or maxima) wherein the frequency indicates the relative offset of the local minima and maxima at the block diagram of FIG.4 and FIG. 6 and FIG. 7, the determined outputs from FIG. 4 and FIG. 6 and FIG. 7 are further provided as inputs for processing at block diagram of FIG. 5 and FIG. 8 to issue the close command. 
 Donolo-provisional ‘436 teaches at Paragraph 0036 that a derivative dv/dt of the voltage signal is calculated from the voltage signal. Using the voltage and the derivative dv/dt, the zero crossing times of both the signal v and the derivative dv/dt may be calculated. The periods of the signal v and the derivative dv/dt may be determined (corresponding to the claimed relative offset in time) and used to calculate the frequency at the time of each zero-crossing, resulting in the calculation of a frequency F four times every power system per cycle. 
Donolo-provisional ‘436 teaches at Paragraph 0034 the system voltage healthy check may include 1) determining whether the feeder frequency is above a predetermined threshold; 2) determining whether the feeder rate of change of frequency is less than a predetermined threshold and 3) determining whether the feeder voltage magnitude is greater than a predetermined threshold. If all three conditions are met, then the system health voltage signal may be provided to the close command AND gate. If any of the conditions are not met, then the close command may be blocked and at Paragraph 0040 that close signal times may be calculated as samples are processed and maintained in a buffer…the anticipated angle difference is calculated using…the frequency…then the close signal may be issued).
As evidenced in the cited prior art references Donlo ‘546 in combination with Purfuerst teaching at FIGS. 4-5, the rising/falling zero-crossings of the first derivative of a waveform have been known to determine the local minima/maxima of the waveform. 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have recognized that the rising/falling zero-crossings of the dv/dt indicate the local minima and maxima of the voltage signal v. One of the ordinary skill in the art would have been motivated to have provided the rising/falling zero-crossing of the derivative of the voltage to have determined the zero-crossing frequency magnitude in order to have determined the transient/fault/contingency event based on a set of criteria so that the IED can issue close command to the breaker in order to disconnect from the faulty feeder with IED being implemented using a processor 102 and ADC 118 according to Donolo ‘546 that is capable of communicating with other central IEDs or SCADA system. 
Hao teaches the claim limitation of characterizing the transient event using information from, or derived from, the plurality of local minima and maxima and the relative offset associated with the transient event (Hao teaches at Paragraph 0090-0096 that the line-mounted device may calculate a load direction 708 using the times of the zero crossings obtained before fault detection…a frequency may be calculated using signal zero crossings….with the calculated frequency, the sampled current waveform, the line-mounted device may determine use of maximum or minimum peaks 716. This determination may be made by calculating the values of the first maximum and first minimum peak….if the first minimum peak has a larger magnitude than the first maximum peak, then the minimum peaks are used….the peak values of the maximum or minimum peaks are calculated….the line mounted device may calculate valid pairs 722….the primary fault current waveform may be recreated….the line-mounted device may calculate the fault magnitude 728 and transmit the fault magnitude 730 to an IED or supervisory system. 
Hao teaches at Paragraph 0053-0058 that the line-mounted device may be configured to communicate the direction of the load current via radio frequency to an IED, SCADA or the like. Hao teaches at Paragraph 0057 that the line-mounted device may use the voltage and current zero-crossing times to determine a direction of the load. Hao teaches at Paragraph 0053 that the line-mounted device may determine time stamp zero crossing of the pre-event current and determine the power system period and frequency…calculate the first maximum peak and minimum peak of the sampled waveform, find the maximum or minimum peaks….communicate and/or display the fault direction and at Paragraph 0055 that the line-mounted device may determine a power system period and frequency using the voltage or current zero crossing times). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided information to the upstream device to have provided the information for the control of the power system. One of the ordinary skill in the art would have been motivated to have controlled the operations of the electric power delivery system by the upstream device using the calculated and received fault magnitude from the line-powered device. 
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that the transient event is a voltage and/or current transient event.
The claim 11 is in parallel with the claim 2 and is subject to the same rationale of rejection as the claim 2. 
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that the information derived from the local minima and maxima and the relative offset includes frequency, amplitude and oscillatory attack/decay information.
The claim 12 is in parallel with the claim 3 and is subject to the same rationale of rejection as the claim 3. 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that the transient event is characterized on a field programmable gate array (FPGA) of the high-speed transient device.
However, Donolo ‘546 further teaches the claim limitation that the transient event is characterized on a field programmable gate array (FPGA) of the high-speed transient device (Donolo ‘546 Paragraph 0038).
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that a magnitude of the transient event is characterized by correlating the local minima and maxima and the relative offset associated with the transient event to the incoming data stream.
The claim 14 is in parallel with the claim 5 and is subject to the same rationale of rejection as the claim 5. 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 14 except additional claim limitation that providing resulting metadata to an upstream device for further processing.
Donolo-provisional ‘436 further teaches the claim limitation that providing resulting metadata to an upstream device for further processing (Donolo-provisional ‘436 teaches at FIG. 4 that upon processing the frequency at the time of each zero-crossing (which indicates the local minima and/or maxima) wherein the frequency indicates the relative offset of the local minima and maxima at the block diagram of FIG.4 and FIG. 6 and FIG. 7, the determined outputs from FIG. 4 and FIG. 6 and FIG. 7 are further provided as inputs for processing at block diagram of FIG. 5 and FIG. 8 to issue the close command. 
 Donolo-provisional ‘436 teaches at Paragraph 0036 that a derivative dv/dt of the voltage signal is calculated from the voltage signal. Using the voltage and the derivative dv/dt, the zero crossing times of both the signal v and the derivative dv/dt may be calculated. The periods of the signal v and the derivative dv/dt may be determined (corresponding to the claimed relative offset in time) and used to calculate the frequency at the time of each zero-crossing, resulting in the calculation of a frequency F four times every power system per cycle. 
Donolo-provisional ‘436 teaches at Paragraph 0034 the system voltage healthy check may include 1) determining whether the feeder frequency is above a predetermined threshold; 2) determining whether the feeder rate of change of frequency is less than a predetermined threshold and 3) determining whether the feeder voltage magnitude is greater than a predetermined threshold. If all three conditions are met, then the system health voltage signal may be provided to the close command AND gate. If any of the conditions are not met, then the close command may be blocked and at Paragraph 0040 that close signal times may be calculated as samples are processed and maintained in a buffer…the anticipated angle difference is calculated using…the frequency…then the close signal may be issued).
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the metadata includes the magnitude and time offset of each local minima and maxima.
Donolo-provisional ‘436 further teaches the claim limitation that the metadata includes the magnitude and time offset of each local minima and maxima (Donolo-provisional ‘436 teaches at FIG. 4 that upon processing the frequency at the time of each zero-crossing (which indicates the local minima and/or maxima) wherein the frequency indicates the relative offset of the local minima and maxima at the block diagram of FIG.4 and FIG. 6 and FIG. 7, the determined outputs from FIG. 4 and FIG. 6 and FIG. 7 are further provided as inputs for processing at block diagram of FIG. 5 and FIG. 8 to issue the close command. 
 Donolo-provisional ‘436 teaches at Paragraph 0036 that a derivative dv/dt of the voltage signal is calculated from the voltage signal. Using the voltage and the derivative dv/dt, the zero crossing times of both the signal v and the derivative dv/dt may be calculated. The periods of the signal v and the derivative dv/dt may be determined (corresponding to the claimed relative offset in time) and used to calculate the frequency at the time of each zero-crossing, resulting in the calculation of a frequency F four times every power system per cycle. 
Donolo-provisional ‘436 teaches at Paragraph 0034 the system voltage healthy check may include 1) determining whether the feeder frequency is above a predetermined threshold; 2) determining whether the feeder rate of change of frequency is less than a predetermined threshold and 3) determining whether the feeder voltage magnitude is greater than a predetermined threshold. If all three conditions are met, then the system health voltage signal may be provided to the close command AND gate. If any of the conditions are not met, then the close command may be blocked and at Paragraph 0040 that close signal times may be calculated as samples are processed and maintained in a buffer…the anticipated angle difference is calculated using…the frequency…then the close signal may be issued).
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that the high-speed data acquisition device is coupled to a signal source, and the incoming data stream is received from the signal source.
The claim 18 is in parallel with the claim 8 and is subject to the same rationale of rejection as the claim 8. 
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 18 except additional claim limitation that the signal source is a utility power source.
The claim 19 is in parallel with the claim 9 and is subject to the same rationale of rejection as the claim 9. 
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that storing the local minima and maxima and the relative offset on a memory device associated with the high-speed data acquisition device. 
However, Donolo ‘546 further teaches the claim limitation that storing the local minima and maxima and the relative offset on a memory device associated with the high-speed data acquisition device (Donolo ‘546 teaches at Paragraph 0044 that the processor 102 may record sensed voltage data over time and at Paragraph 0043 that the process 150 is described below as based on recorded voltage data corresponding to a voltage waveform and at Paragraph 0049 that the processor 102 may store the sensed data values into the memory 104 and at Paragraph 0045 that each sensed data received by the processor 102 may be associated with a respectively determined derivative value (such as zero crossing). 
Donolo ‘546 teaches storing low peak, high peak and the frequency between the high/low peaks and at Paragraph 0072 that the processor may improve an accuracy of its frequency determination operations by at least in part applying the equation 7 at local maximums. 
Donolo ‘546 teaches at Paragraph 0023 that a frequency may be determined by measuring a time between rising zero crossings, a time between consecutive high peaks, a time between consecutive low peaks, a time between rising zero crossings, a time between falling zero crossings, or the like and at Paragraph 0058 that the processor 102 may determine whether a difference between the waveform and the derivative of the waveform has multiple zero crossings. 
Donolo ‘546 teaches at Paragraph 0068 that the processor 102 may use the frequency determined at block 198 or block 206 to determine a magnitude and/or phase of the waveform at the present time of sensing). 
Re Claim 21: 
The claim 21 is in parallel with the claim 1 in the form of an apparatus/device claim. The claim 21 is subject to the same rationale of rejection as the claim 1. 
The claim 21 further recites a high-speed data acquisition device, comprising: a processor; a memory device coupled to the processor, the processor and the memory device configured to [perform the method of the claim 1]. 
However, Donolo ‘546 further teaches a high-speed data acquisition device (the IED of FIG. 2 and Paragraph 0033 such as the local relay 40 and the remote relay 50 in communication with other IEDs 70), comprising: a processor (processor 102 of the IED of FIG. 2); a memory device coupled to the processor (memory 104 or computer readable storage medium 106 of the IED of FIG. 2), the processor and the memory device configured to [perform the method of the claim 1]. 
As evidenced in the cited prior art references Donlo ‘546 in combination with Purfuerst teaching at FIGS. 4-5, the rising/falling zero-crossings of the first derivative of a waveform have been known to determine the local minima/maxima of the waveform. 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have recognized that the rising/falling zero-crossings of the dv/dt indicate the local minima and maxima of the voltage signal v. One of the ordinary skill in the art would have been motivated to have provided the rising/falling zero-crossing of the derivative of the voltage to have determined the zero-crossing frequency magnitude in order to have determined the transient/fault/contingency event based on a set of criteria so that the IED can issue close command to the breaker in order to disconnect from the faulty feeder with IED being implemented using a processor 102 and ADC 118 according to Donolo ‘546 that is capable of communicating with other central IEDs or SCADA system. 

Re Claim 22: 
The claim 22 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the determined common point in time comprises a point in time when the transient event is detected or occurs.
Donolo-provisional ‘436 implicitly teaches while Parker/Amari/Tomlinson/Zanoni/Hatib explicitly teaches the claim limitation that the determined common point in time comprises a point in time when the transient event is detected or occurs (Donolo-provisional ‘436 implicitly teaches the claim limitation of a common time point being any time point including the origin point 0.00 or the time point 0.05 or the time point 0.10 where the transient voltage signal in Figure 2 starts. 
Donolo-provisional ‘436 teaches at Figure 2 that the common point is the origin of the time axis at time point 0.00 and at Paragraph 0036 the zero crossing times of the derivative may be calculated. Donolo ‘546 teaches at Paragraph 0023 that a frequency may be determined by measuring a time between rising zero crossings, a time between consecutive high peaks, a time between consecutive low peaks, a time between rising zero crossings, a time between falling zero crossings, or the like and at Paragraph 0058 that the processor 102 may determine whether a difference between the waveform and the derivative of the waveform has multiple zero crossings. 
Donolo ‘436 teaches calculating the zero crossing times of the derivative including the first zero crossing time and a second zero crossing time where the first zero crossing time corresponding to a rising zero crossing of the derivative corresponds to a local minimum and the second zero crossing time corresponding to a falling zero crossing of the derivative corresponds to a local maximum. The relative offset in time is the difference between the second zero crossing time and the first zero crossing time. 
Therefore, it is inherent that the zero-crossings of dv/dt indicate local minima or maxima of the voltage v. 
Parker explicitly shows at FIG. 4 and Paragraph 0094 the common point is the origin point of the time axis where the transient event starts and the time point P1T where the local maximum occurs and the time point N1T where the local maximum occurs. 
Parker teaches at FIG. 4 determining a first time for a local maximum and a second time for a local minimum of the waveform and the relative offset in time is the difference in time between the second time and the first time along the time axis. 
Amari teaches at FIGS. 4A-4B determining a first time t2 where the local minimum occurs and determining a second time t3 where the local maximum occurs and the relative offset in time is the time difference between the second time t3 and the first time t2 relative to the common time point t1 or the common time point 0. 
Amari teaches at FIGS. 4A-4B that the common point is the origin point of the time axis or the time point t1 after the origin point along the time axis where the transient event occurs and the time point t2 is where the local minimum of x(n) occurs and t3 is where the local maximum x(n) occurs. 
Tomlinson teaches at FIG. 3B-3C that the common point may be the origin point of the time axis or the time point just before the time point 622 on the time axis where the transient event occurs and along the time axis the first time point 622 and the second time point 624 are determined and the relative offset time is the time difference between the second time point 624 and the first time point 622. Tomlinson teaches at FIGS. 3B-3C that the zero crossing time points of the second derivative waveform and the maximum of the first derivative occurs at the falling zero crossing of the second derivative waveform and the minimum of the first derivative waveform occurs at the rising zero cross of the second derivative waveform. Zanoni teaches at FIG. 5 that the common point is the origin of the time axis where the transient event occurs and the zero crossing time point of the first voltage derivative waveform and first time point along the time axis on the voltage waveform for the maximum of the voltage waveform occurs at the falling zero crossing of the first voltage derivative waveform. It is also implicitly shown that the zero crossing time point of the first voltage derivative waveform and second time point along the time axis for the minimum of the voltage waveform occurs at the rising zero crossing of the first voltage derivate waveform. 
Hatib teaches at Paragraph 0032 and Paragraph 0035 that the beginning of a heart beat cycle contains a small peak and the method for detecting an eeor in an assigned starting point for an individual heart beat cycle…the starting point for the individual heart beat is reassigned as the local minimum point. Hatib teaches at FIG. 2 and FIG. 8 a first time point where the local minimum of the waveform X occurs at the rising zero crossing of the first derivative waveform and at FIG. 8 a second time point where the local maximum of the waveform X occurs at the falling zero crossing of the first derivative waveform X’. The common point may be the time point 1040 along the time axis).  
Re Claim 23: 
The claim 23 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that, when a transient event is not detected from a processed data stream, the method further comprising: selecting an arbitrary reference point in time as a common point in time; converting/transforming the data stream to its first derivative representation; using zero crossing information from the first derivative representation of the data stream to determine local minima and maxima and their relative offset in time to the common point in time, the zero crossing information being indicative of local minima or maxima occurring based on a direction of zero crossings indicated in the zero crossing information; and providing information from, or derived from, the local minima and maxima and the relative offset, to an upstream device for further processing.
Donolo-provisional ‘436 in view of the well-known facts gleaned from Parker/Amari/Tomlinson/Zanoni/Hatib further teaches the claim limitation that, when a transient event is not detected from a processed data stream, the method further comprising: selecting an arbitrary reference point in time as a common point in time; converting/transforming the data stream to its first derivative representation; using zero crossing information from the first derivative representation of the data stream to determine local minima and maxima and their relative offset in time to the common point in time, the zero crossing information being indicative of local minima or maxima occurring based on a direction of zero crossings indicated in the zero crossing information; and providing information from, or derived from, the local minima and maxima and the relative offset, to an upstream device for further processing (Donolo-provisional ‘436 implicitly teaches the claim limitation of a common time point being any time point including the origin point 0.00 or the time point 0.05 or the time point 0.10 where the transient voltage signal in Figure 2 starts. 
Donolo-provisional ‘436 teaches at Figure 2 that the common point is the origin of the time axis at time point 0.00 and at Paragraph 0036 the zero crossing times of the derivative may be calculated. Donolo ‘546 teaches at Paragraph 0023 that a frequency may be determined by measuring a time between rising zero crossings, a time between consecutive high peaks, a time between consecutive low peaks, a time between rising zero crossings, a time between falling zero crossings, or the like and at Paragraph 0058 that the processor 102 may determine whether a difference between the waveform and the derivative of the waveform has multiple zero crossings. 
Donolo ‘436 teaches calculating the zero crossing times of the derivative including the first zero crossing time and a second zero crossing time where the first zero crossing time corresponding to a rising zero crossing of the derivative corresponds to a local minimum and the second zero crossing time corresponding to a falling zero crossing of the derivative corresponds to a local maximum. The relative offset in time is the difference between the second zero crossing time and the first zero crossing time. 
Therefore, it is inherent that the zero-crossings of dv/dt indicate local minima or maxima of the voltage v. 
Parker explicitly shows at FIG. 4 and Paragraph 0094 the common point is the origin point of the time axis where the transient event starts and the time point P1T where the local maximum occurs and the time point N1T where the local maximum occurs. 
Parker teaches at FIG. 4 determining a first time for a local maximum and a second time for a local minimum of the waveform and the relative offset in time is the difference in time between the second time and the first time along the time axis. 
Amari teaches at FIGS. 4A-4B determining a first time t2 where the local minimum occurs and determining a second time t3 where the local maximum occurs and the relative offset in time is the time difference between the second time t3 and the first time t2 relative to the common time point t1 or the common time point 0. 
Amari teaches at FIGS. 4A-4B that the common point is the origin point of the time axis or the time point t1 after the origin point along the time axis where the transient event occurs and the time point t2 is where the local minimum of x(n) occurs and t3 is where the local maximum x(n) occurs. 
Tomlinson teaches at FIG. 3B-3C that the common point may be the origin point of the time axis or the time point just before the time point 622 on the time axis where the transient event occurs and along the time axis the first time point 622 and the second time point 624 are determined and the relative offset time is the time difference between the second time point 624 and the first time point 622. Tomlinson teaches at FIGS. 3B-3C that the zero crossing time points of the second derivative waveform and the maximum of the first derivative occurs at the falling zero crossing of the second derivative waveform and the minimum of the first derivative waveform occurs at the rising zero cross of the second derivative waveform. Zanoni teaches at FIG. 5 that the common point is the origin of the time axis where the transient event occurs and the zero crossing time point of the first voltage derivative waveform and first time point along the time axis on the voltage waveform for the maximum of the voltage waveform occurs at the falling zero crossing of the first voltage derivative waveform. It is also implicitly shown that the zero crossing time point of the first voltage derivative waveform and second time point along the time axis for the minimum of the voltage waveform occurs at the rising zero crossing of the first voltage derivate waveform. 
Hatib teaches at Paragraph 0032 and Paragraph 0035 that the beginning of a heart beat cycle contains a small peak and the method for detecting an eeor in an assigned starting point for an individual heart beat cycle…the starting point for the individual heart beat is reassigned as the local minimum point. Hatib teaches at FIG. 2 and FIG. 8 a first time point where the local minimum of the waveform X occurs at the rising zero crossing of the first derivative waveform and at FIG. 8 a second time point where the local maximum of the waveform X occurs at the falling zero crossing of the first derivative waveform X’. The common point may be the time point 1040 along the time axis).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613